Fourth Court of Appeals
                               San Antonio, Texas
                                     January 2, 2020

                                  No. 04-19-00834-CV

                             IN THE MATTER OF R.I.C.,

                    From the 436th District Court, Bexar County, Texas
                             Trial Court No. 2018JUV01596
                          Honorable Lisa Jarrett, Judge Presiding


                                     ORDER
       Appellant’s brief was due December 30, 2019. On December 31, 2019, appellant filed
the brief along with a motion requesting a twenty-four hour extension of time. After
consideration, appellant’s request for a twenty-four hour extension is GRANTED, and
appellant’s brief is deemed timely filed.



                                                _________________________________
                                                Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of January, 2020.



                                                ___________________________________
                                                MICHAEL A. CRUZ,
                                                Clerk of Court